DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains the application title in addition to the abstract heading where there should only be the abstract heading.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (Alam; US Pub No. 2019/0139403 A1).
As per claim 1, Alam discloses a computer-implemented method for vehicle-to-vehicle communications, the method comprising:
obtaining, by a computing system comprising one or more computing devices onboard a first autonomous vehicle (Fig. 4, Vehicle Subsystem 60; paragraph [0018], lines 4-5), sensor data associated with an environment of the first autonomous vehicle (paragraph [0033], lines 1-5);
determining, by the computing system, an intermediate environmental representation of at least a portion of the environment of the first autonomous vehicle based at least in part on the sensor data (paragraph [0033], lines 5-8);
generating, by the computing system, a compressed intermediate environmental representation by compressing the intermediate environmental representation of at least the portion of the environment of the first autonomous vehicle (paragraph [0020], lines 1-10; paragraph [0033], lines 9-10); and
communicating, by the computing system, the compressed intermediate environmental representation to a second autonomous vehicle (paragraph [0020], lines 1-5; paragraph [0033], lines 17-20).
As per claim 2, Alam discloses the computer-implemented method of claim 1, wherein the sensor data comprises three-dimensional point cloud data (paragraph [0049], lines 15-16), and wherein determining the intermediate environmental representation comprises:
generating, by the computing system, voxelized sensor data by voxelizing the three-dimensional point cloud data (paragraph [0020], lines 6-7; paragraph [0053], line 1);
inputting, by the computing system, the voxelized sensor data into a machine-learned model, the machine-learned model configured to apply one or more convolutional layers to the voxelized sensor data (paragraph [0049], lines 1-3 & 17-18); and
obtaining, by the computing system, the intermediate environmental representation as an output of the machine-learned model (paragraph [0049], lines 17-22).
As per claim 3, Alam discloses the computer-implemented method of claim 1, wherein the intermediate environmental representation comprises a feature map describing at least the portion of the environment of the first autonomous vehicle (paragraph [0039], lines 1-6).
As per claim 4, Alam discloses the computer-implemented method of claim 1, further comprising:
selecting, by the computing system, the second autonomous vehicle to which to communicate the compressed intermediate environmental representation from among a plurality of autonomous vehicles (paragraph [0019], lines 8-12: broadcasting over a limited radius).
As per claim 8, Alam discloses the computer-implemented method of claim 1, wherein the sensor data comprises LIDAR point cloud data (paragraph [0022], lines 8-9).
As per claim 9, Alam discloses the computer-implemented method of claim 1, wherein the sensor data comprises a first type of sensor data and a second type of sensor data, wherein the first type of sensor data is associated with a first sensor modality, and the second type of sensor data is associated with a second sensor modality (paragraph [0033], lines 1-5: range sensing and appearance sensing).
As per claim 10, Alam discloses the computer-implemented method of claim 1, wherein the sensor data comprises a first set of sensor data acquired by the first autonomous vehicle and a second set of sensor data acquired by another autonomous vehicle (paragraph [0056], lines 1-9: sensor data is contained within each message).
As per claim 11, (see rejection of claim 1 above) a computing system comprising: 
one or more processors (Alam, paragraph [0026], lines 14-15); and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (Alam, paragraph [0026]), the operations comprising:
obtaining sensor data associated with an environment of a first autonomous
vehicle;
determining an intermediate environmental representation of at least a portion of the environment of the first autonomous vehicle based at least in part on the sensor data and a machine-learned model (Alam, paragraph [0049], lines 17-20: machine-learned model);
generating a compressed intermediate environmental representation by compressing the intermediated environmental representation of at least the portion of the environment of the first autonomous vehicle; and
communicating the compressed intermediate environmental representation to a second autonomous vehicle.
As per claim 12, (see rejection of claim 8 above) the computing system of claim 11, wherein the sensor data comprises three-dimensional LIDAR point cloud data.
As per claim 13, (see rejection of claim 2 above) the computing system of claim 11, wherein determining the intermediate environmental representation comprises:
generating voxelized sensor data based at least in part on the sensor data; and
generating the intermediate environmental representation based at least in part on the voxelized sensor data and the machine-learned model.
As per claim 16, Alam discloses the computing system of claim 11, wherein the operations further comprise:
obtaining, from another autonomous vehicle, a second intermediate environmental
representation of at least the portion of the environment of the first autonomous vehicle (paragraph [0023]).
As per claim 17, (see rejection of claims 4 and 11) an autonomous vehicle comprising: one or more sensors;
one or more processors; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising:
obtaining, via the one or more sensors, sensor data associated with an environment of the autonomous vehicle;
determining a first intermediate environmental representation of at least a portion of the environment of the autonomous vehicle based at least in part on the sensor data;
generating a first compressed intermediate environmental representation by compressing the first intermediate environmental representation of at least the portion of the environment of the autonomous vehicle;
determining a recipient to which to communicate the first compressed intermediate environmental representation from among a plurality of potential recipients; and communicating the first compressed intermediate environmental representation to the recipient.
As per claim 18, (see rejection of claim 2 above) the autonomous vehicle of claim 17, wherein determining the first intermediate environmental representation based at least in part on the sensor data comprises:
generating voxelized sensor data by voxelizing three-dimensional point cloud data of the sensor data;
inputting the voxelized sensor data into a machine-learned model; and
receiving the first intermediate environmental representation as an output of the machine-learned model.
As per claim 19, (see rejection of claim 2 above) the autonomous vehicle of claim 18, wherein the machine-learned model is configured to apply one or more convolutional layers to the voxelized sensor data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam in view of Boland (US Patent No. 7,873,074 B1).
As per claim 5, Alam teaches the computer-implemented method of claim 4… the second autonomous vehicle… from among the plurality of autonomous vehicles (paragraph [0019], lines 10-12).
Alam does not expressly teach wherein selecting the second… to which to communicate the compressed intermediate environmental representation… comprises:
selecting, by the computing system, the second… based at least in part on data indicating that the second… is capable of processing the compressed intermediate environmental representation.
Boland teaches wherein selecting the second… to which to communicate the compressed intermediate environmental representation… comprises:
selecting, by the computing system, the second… based at least in part on data indicating that the second… is capable of processing the compressed intermediate environmental representation (col. 6, lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement identifying an intended recipient for compressed data as taught by Boland, since Boland states in column 6, lines 23-28 that such a modification would result in the data being decompressed by a selected user and the data output to the user.
As per claim 6, Alam in view of Boland further teaches the computer-implemented method of claim 5, wherein processing the compressed intermediate environmental representation comprises decompressing the intermediate environmental representation (Boland, col. 6, lines 23-38).
As per claim 7, Alam in view of Boland further teaches the computer-implemented method of claim 5, wherein selecting the second autonomous vehicle to which to communicate the compressed intermediate environmental representation from among the plurality of autonomous vehicles comprises:
selecting, by the computing system, the second autonomous vehicle based at least in part on a communication range of the first autonomous vehicle (Alam, paragraph [0019], lines 8-12: broadcasting over a limited radius).
As per claim 14, (see rejection of claims 5 and 6 above) the computing system of claim 11, wherein the operations further comprise: 
selecting the second autonomous vehicle from among a plurality of autonomous
vehicles based at least in part on data indicating that the second autonomous vehicle is capable of decompressing the compressed intermediate environmental representation.
As per claim 15, Alam in view of Boland teaches the computing system of claim 14, wherein the second autonomous vehicle is configured to decompress the compressed intermediate environmental representation (Boland, col. 6, lines 23-28) and utilize the intermediate environmental representation for one or more autonomous operations of the second autonomous vehicle (Alam, paragraph [0054]: avoiding an obstacle).
As per claim 20, Alam teaches the autonomous vehicle of claim 17, wherein the operations further comprise: 
obtaining a second compressed intermediate environmental representation from
another autonomous vehicle (paragraph [0056]: second message, second vantage point)…
determining, using one or more machine-learned models, an updated intermediate environmental representation… and the first intermediate environmental representation generated by the first autonomous vehicle (paragraph [0049], lines 17-20); and
generating an autonomy output for the autonomous vehicle based at least in part on the updated intermediate environmental representation (paragraph [0049]).
Alam does not expressly teach generating a decompressed intermediate environmental representation by decompressing the second compressed intermediate environmental representation… based at least in part on the decompressed intermediate environmental representation.
Boland teaches generating a decompressed intermediate environmental representation by decompressing the second compressed intermediate environmental representation… based at least in part on the decompressed intermediate environmental representation (col. 6, lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement decompressing received compressed data as taught by Boland, since Boland states in column 6, lines 23-28 that such a modification would result in the data being decompressed by a selected user and the data output to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Milton (US Pub No. 2020/0017117 A1): similar inventive concept
Nugent (US Pub No. 2018/0204138 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684